Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Vincent M. DeLuca in an email communication on 07/27/2022.

Claims 1, 2, 9 and 12 have been amended as follows: 
1.  	A method, implemented in fixed function hardware circuitry, for generating and selecting a number, the method comprising:
performing a MSB-first iterative calculating process in fixed function hardware circuitry to generate 
concurrently with performing the MSB-first iterative calculating process to generate the set of n numbers, performing a MSB-first iterative selection process in fixed function hardware circuitry to select either an ith largest or a pth smallest number from the set of n numbers, where i, p and n are integers; and
in response to the MSB-first iterative selection process determining that a particular one of the numbers of said set of n numbers will not be the selected number, halting the generation of said particular number by said MSB-first iterative calculating process after at least one of the bits of said particular number has been generated and before all of the bits of said particular number have been generated,
wherein the method comprises outputting data indicative of the selected number.

2. 	The method of claim 1, wherein the MSB-first iterative calculating process is a CORDIC (Coordinate Rotation Digital Computer) process or an Online Arithmetic process.

9. 	A processing unit configured to generate and select a number, the processing unit comprising:
a generation logic unit, implemented in fixed function hardware circuitry, configured to perform a MSB-first iterative calculating process to generate 
a selection logic unit, implemented in fixed function hardware circuitry, configured to operate concurrently with the generation logic unit, and configured to perform a MSB-first iterative selection process to select either an ith largest or a pth smallest number from the set of n numbers, where i, p and n are integers; and
an output arranged to output data indicative of the selected number, 
wherein the processing unit is configured to, in response to the selection logic unit determining that a particular one of the numbers of said set of n numbers will not be the selected number, cause the generation logic unit to halt the calculation of said particular number by said MSB-first iterative generating process after at least one of the bits of said particular number has been generated and before all of the bits of said particular number have been generated.

12.	 An integrated circuit manufacturing system comprising:
a computer readable storage medium having stored thereon a computer readable description of an integrated circuit that describes a processing unit;
a layout processing system configured to process the integrated circuit description so as to generate a circuit layout description of an integrated circuit embodying the processing unit; and
an integrated circuit generation system configured to manufacture the processing unit according to the circuit layout description, 
wherein the processing unit comprises:
	a generation logic unit, implemented in fixed function hardware circuitry, configured to perform a MSB-first iterative calculating process to generate 
	a selection logic unit, implemented in fixed function hardware circuitry, configured to operate concurrently with the generation logic unit, and configured to perform a MSB-first iterative selection process to select either an ith largest or a pth smallest number from the set of n numbers, where i, p and n are integers; and
	an output arranged to output data indicative of the selected number,  
	and wherein the processing unit is configured to, in response to the selection logic unit determining that a particular one of the numbers of said set of n numbers will not be the selected number, cause the generation logic unit to halt the calculation of said particular number by said MSB-first iterative generating process after at least one of the bits of said particular number has been generated and before all of the bits of said particular number have been generated.



The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest a method or an apparatus for generating and selecting a number having a combination of elements as recited in the claims, including performing a MSB-first iterative generating calculating process to generate for generating a set of n numbers; concurrently with performing the MSB-first iterative generating calculating process, performing a MSB-first iterative selection process to select either an ith largest or a pth smallest number from the set of n numbers; and in response to the MSB-first iterative selection process determining that a particular one of the numbers of said set of n numbers will not be the selected number, halting the generation of said particular number by said MSB-first iterative generating calculating process after at least one of the bits of said particular number has been generated and before all of the bits of said particular number have been generated,

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG D NGO/Primary Examiner, Art Unit 2182